Citation Nr: 0613918	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a generalized anxiety 
disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Although the September 2003 rating decision, February 2004 
Statement of the Case, and May 2004 Supplemental Statement of 
the Case reflect that the RO considered the issue of 
entitlement to service connection for generalized anxiety 
disorder, claimed as PTSD, on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board 
has listed the issue on the title page as to this matter as 
whether new and material evidence has been submitted to 
reopen the claim for service connection for generalized 
anxiety disorder, claimed as PTSD.

The issue of entitlement to service connection for 
generalized anxiety disorder, claimed as PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for generalized anxiety 
disorder, claimed as PTSD, in a March 1987 rating decision, 
which the veteran did not appeal.

2.  Evidence received since the March 1987 rating decision is 
neither cumulative nor redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.
CONCLUSION OF LAW

The evidence submitted since the RO's March 1987 rating 
decision is new and material; thus, the claim of service 
connection for an acquired psychiatric disorder, claimed as 
PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
essentially contends that this disability is the result of 
his in-service combat experiences.  

The record reflects that, in a March 1987 rating decision, 
the RO denied service connection for generalized anxiety 
disorder, claimed as PTSD, because there was no evidence of a 
chronic neuropsychiatric disorder during military service or 
within the presumptive period.  In addition, the medical 
evidence at the time of this determination did not include a 
diagnosis of PTSD.  The veteran did not appeal this decision 
within one year of receiving notification.  Thus, the 
decision is final.

Thereafter, in connection with a statement received in March 
2003, the veteran submitted additional medical evidence 
consisting of private psychiatric treatment reports.  The RO 
subsequently received VA outpatient treatment records, dated 
from November 2002 to February 2004, showing that the veteran 
had been receipt of treatment for PTSD.  

The Board believes that this evidence bears substantially 
upon the specific matter under consideration as it relates to 
an unestablished fact (a finding of PTSD) necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim.  To this extent only, the benefit sought on 
appeal is granted.

Inasmuch as the claim for service connection for PTSD has 
been reopened, the Board must consider the merits of the 
claim.  The next step for the Board in this case is to assess 
the new and material evidence in the context of the other 
evidence of record and make new factual determinations.  On 
review, the Board finds that additional development is 
needed.  Accordingly, a thorough discussion of the 
application of the duties to notify and assist will be 
included in a subsequent decision (if the claim remains 
denied following remand).  


ORDER

As new and material evidence has been received, the claim for 
service connection for generalized anxiety disorder, claimed 
as PTSD, is reopened.  To this extent, the appeal is granted.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

In this regard, the Board acknowledges there is no question 
about the veteran having been exposed to stressful incidents 
during his active service.  His military records disclose, in 
pertinent part, that he was awarded the Purple Heart Medal 
and Combat Infantryman Badge.

In this case, the medical records are in conflict as to 
whether or not the veteran has PTSD attributable to his 
combat exposure.  VA outpatient treatment records show a 
diagnosis of PTSD.  In addition, VA outpatient treatment 
records note that the veteran presents with symptoms 
suggestive of PTSD.  However, the April 2004 report of VA 
examination includes the opinion that, based on the veteran's 
history, records, and evaluations, he does not fulfill the 
diagnostic criteria for PTSD.  

In the April 2006 Informal Hearing Presentation, it is argued 
on behalf of the veteran that the April 2004 PTSD examination 
report is inadequate for rating purposes because, instead of 
relying on current findings, the opinion is based on prior 
psychiatric assessments.  It is further argued that an 
adequate basis to substantiate this opinion is not provided 
by the examiner.  

In view of the conflicting evidence of record, the Board 
finds that a VA examination, to determine the etiology of the 
veteran's psychiatric disorder, is necessary.  

A review of the record reveals that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits 
due to a psychiatric disorder.  Complete records from the SSA 
have not been associated with the claims file.  In order for 
VA to properly assist the veteran, it is imperative that the 
SSA's decision be obtained as well as all medical reports 
which were used to support such decision.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1. The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.



2.  When the above records have been 
secured and associated with the claims 
folder, the RO should schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of his 
current psychiatric disorder.  

Based upon examination of the veteran and 
review of all pertinent medical history, 
the examiner should provide an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV and, if he 
meets such criteria, whether it is 
related to a presumed-credible in-service 
stressor based on service from October 
1967 to October 1969.  

Is it as likely as not that any acquired 
psychiatric disorder found is related to 
service from October 1967 to October 
1969?

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


